


110 HR 6663 IH: Unlawful Internet Gambling Enforcement

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6663
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Mr. Sessions (for
			 himself, Mr. Berry,
			 Mr. Jackson of Illinois, and
			 Mr. Delahunt) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 31, United States Code, to provide
		  additional clarification with regard to the implementation of the Unlawful
		  Internet Gambling Enforcement Act of 2006, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Unlawful Internet Gambling Enforcement
			 Clarification and Implementation Act of 2008.
		2.Congressional
			 findings and purpose
			(a)FindingsCongress
			 finds the following:
				(1)Prior to the
			 passage of the Unlawful Internet Gambling Enforcement Act of 2006 (hereafter in
			 this section referred to as the UIGEA), Public Law 109–347, on
			 October 13, 2006, Federal law was both vague and outdated regarding Internet
			 gambling activities, as Federal criminal gambling statutes were passed decades
			 before the commercial use of the Internet.
				(2)To date, all
			 Federal Internet gambling prosecutions have involved sports betting, creating a
			 lack of authoritative court decisions on the applicability of other federal
			 criminal statutes to Internet poker and casino-style gambling.
				(3)Sports betting,
			 which is illegal in 49 of the 50 States, is viewed as particularly harmful
			 because its potential adverse impact on the integrity of professional and
			 amateur sports, and is the one form of gambling where there is settled Federal
			 case law clarifying it as illegal on the Internet.
				(4)Many European
			 Internet gambling companies offering services not including sports betting to
			 persons in the United States were fully listed on the London Stock Exchange,
			 and thereby subject to high standards of transparency and scrutiny, but upon
			 receiving clarification of United States law regarding Internet gaming through
			 the enactment of the UIGEA, these companies closed their sites to persons in
			 the United States.
				(5)Continued legal
			 jeopardy for companies that made a good faith effort to comply voluntarily with
			 clarified United States law following the passage of the UIGEA punishes
			 behavior that the law intended to foster and inadvertently rewards continued
			 noncompliance by other foreign entities.
				(6)In
			 light of the foregoing and in deference to long-standing constitutional
			 requirements of fair notice and transparency in the criminal law, the Congress
			 finds it necessary to clarify that criminal statutes applicable to gambling do
			 not apply to any person who offered Internet gambling services that did not
			 include sports betting prior to October 13, 2006, and who ceased offering
			 Internet gambling services to persons in the United States upon passage of the
			 UIGEA.
				(7)To effect the
			 purposes and intent of the UIGEA, it is the sense of the Congress that the
			 Attorney General should focus any prosecutorial efforts on those persons
			 who—
					(A)offer Internet
			 sports betting in the United States; or
					(B)process payments
			 for illegal Internet sports betting in the United States.
					3.UIGEA
			 clarification and implementation
			(a)In
			 generalSubchapter IV of
			 chapter 53 of title 31, United States Code, is amended by adding at the end the
			 following new section:
				
					5368.Voluntary
				compliance
						(a)In
				generalNotwithstanding any
				other provision of law—
							(1)except as provided
				in paragraphs (2) and (3), no person shall be subject to criminal liability
				arising out of—
								(A)the offering,
				receipt or facilitation of bets or wagers by means of the Internet;
								(B)financial
				transactions in connection with or involving the consideration for, or proceeds
				of, bets or wagers by means of the Internet;
								(C)the administration, advising, audit,
				direction, operation, lending, management, marketing or supplying of a business
				or services involving activities or transactions referred to in subparagraph
				(A) or (B); or
								(D)the banking,
				brokerage, custody, issuance, placement, promotion, sale or transfer of shares
				or proceeds from a business involving activities or transactions referred to in
				subparagraph (A), (B), or (C);
								(2)paragraph (1) shall
				not apply to any person who knowingly—
								(A)offered illegal
				bets or wagers to, or received bets or wagers from, any person within the
				United States by means of the Internet after October 13, 2006;
								(B)in violation of
				section 1084 of title 18, United States Code, used the Internet for the
				transmission in interstate or foreign commerce of bets or wagers on any
				sporting event or sporting contest, or information assisting in the placing of
				bets or wagers on any sporting event or contest, by any person within the
				United States; or
								(C)processed or facilitated financial
				transactions in connection with or involving the consideration for, or proceeds
				of, involving activities or transactions referred to in subparagraph (A) or
				(B); and
								(3)paragraph (1)
				shall not apply to conduct that violated sections 1956 or 1957 of title 18,
				United States Code, by a financial or monetary transaction, or the transfer or
				transportation of funds, with the intent to promote unlawful activity other
				than the offering, receipt, or facilitation of bets or wagers by means of the
				Internet, or to conceal or disguise the nature, location, source, ownership, or
				control of the proceeds of unlawful activity other than the offering, receipt,
				or facilitation of bets or wagers by means of the Internet.
							(b)Criminal
				liability definedFor purposes of subsection (a), the term
				criminal liability includes actions against real or personal
				property that arise from or depend upon the allegedly criminal nature of the
				bet or wager or of the transmission or receipt of funds in connection with that
				bet or
				wager.
						.
			(b)Clerical
			 amendmentThe table of sections for subchapter IV of chapter 53
			 of title 31, United States Code, is amended by inserting after the item
			 relating to section 5367 the following new item:
				
					
						5368. Voluntary
				compliance.
					
					.
			4.Rule of
			 constructionNo provision of
			 this Act, or any amendment made by this Act, shall be construed as clarifying
			 or implying that Internet bets or wagers, other than sports bets or wagers,
			 which were accepted subsequent to October 13, 2006, are in violation of Federal
			 law.
		
